--------------------------------------------------------------------------------

EXHIBIT 10.1
 
SEVENTH ADDENDUM TO LICENSE AGREEMENT
 


 
This seventh addendum (“Seventh Addendum”) is entered into this 22nd day of
November, 2011 by and between Thomson Reuters (Markets) LLC (as successor to
Reuters America LLC) (hereinafter “Reuters”) and GreenHaven Commodity Services,
LLC (as assigned from GreenHaven, LLC) (“GCS”). This Seventh Addendum is entered
into to modify the License Agreement between Reuters and GCS dated July 19th,
2006, with addendum dated October 11, 2006 (“First Addendum”), addendum dated
September 18, 2007 (“Second Addendum”), addendum dated July 7, 2008 (“Third
Addendum”), addendum  dated September 30, 2009 (“Fourth Addendum”), addendum
dated September 30, 2010 (“Fifth Addendum”), and addendum dated September 22,
2011 (“Sixth Addendum”), (collectively the “Agreement”).
 
1.  
The exclusivity period specified in Section 1 of the First Addendum shall be
extended from October 1, 2012 to October 1, 2013, subject to Reuter right to
terminate the exclusivity at any time in the event of the following:

 
a.  
The US, or foreign currency equivalent, invested in the Products based upon the
average daily official closing amount of invested assets as specified in Section
3(b)(iii) is less than $275mm for 2 consecutive calendar quarters.

 
2.  
GCS may launch CCI related exchange-listed Products that are not index futures,
options, or other index derivative products outside of the US domicile on a
non-exclusive basis, while otherwise remaining in accordance with the Agreement
and upon prior written approval for each such Product from Reuters. For clarity,
the exclusivity grant is limited to exchange traded funds (ETF) to be traded on
a US equity exchange.

 
3.  
The current term of the License Agreement between Reuters and GCS dated July
19th, 2006 (the, “License Agreement”) shall be extended until October 1, 2013
(the, “Current Term”) and shall automatically renew for successive two (2) year
periods (each a “Renewal Term”) unless and until (i) Licensor or Licensee
terminates this Agreement at the expiration of the Current Term or any Renewal
Term by giving at least one hundred eighty (180) day’s prior written notice to
the other parties, or terminated as set forth in Sectiopn 2 (c) or (d) of the
License Agreement.

 
4.  
Except as expressly modified by this Seventh Addendum, the terms of the
Agreement, and any appendices or addenda thereto,  shall remain in full force
and effect. In the event of any inconsistencies between the terms of the
Agreement or any prior addenda, and this Seventh Addendum, the terms of this
Addendum shall prevail and control.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Addendum as of the date set forth below.
 
 
 
 

Accepted by:                     Thomson Reuters (Markets) LLC   GreenHaven
Commodity Services, LLC             By:     By:                 Name:     Name:
                Title:     Title:                 Date:     Date:    

 
 